IN THE UNITED sTATEs DISTRICT CoURT 171
FoR THE DIsTRICT oF MONTANA L ED

HELENA DIVISION 40 09
20
Dg’§§§ us 0 /'9

Mis"°u/ofa?n?ul§

/ ,'sl.

JACoB BANSCHBACH, °

CV 1 5-1 07-H-DLC-JTJ
Plaintiff`,
vs. ORDER

DOCTOR KOHUT AT MONTANA
STATE PRISON,

Defendant.

 

 

United States Magistrate Judge John T. Johnston entered his F indings and
Recommendations in this case on January 18, 2019, recommending that
Defendant’s Motion for Summary Judgment should be granted. (Doc. 87 at 22.)
Plaintiff Jacob Banschbach timely filed an objection and is therefore entitled to de
novo review of those findings and recommendations to which he has specifically
objected. 28 U.S.C. § 636(b)(l)(C). Absent objection, this Court reviews findings
and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d
1114, 1121 (9th Cir. 2003) (en banc); Nzomas v. Arn, 474 U.S. 140, 149 (1985).
Clear error exists if the Court is left with a “definite and firm conviction that a
mistake has been committed.” Um°ted States v. .S§)rax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted). “A party makes a proper objection by identifying the

_1_

parts of the magistrate’s disposition that the party finds objectionable and
presenting legal argument and supporting authority, such that the district court is
able to identify the issues and the reasons supporting a contrary result.” Montana
Shooting Sports Ass ’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18,
2010) (citation omitted).

Banschbach sued Defendant Dr. Kohut under 42 U.S.C. § 1983 for violation
of his Eighth Amendment rights based upon alleged inadequate medical care.l
(Doc. 87 at 12-13.) In order to prevail on this claim, Banschbach must show both
that his medical needs were objectively serious, and that Dr. Kohut possessed a
sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S. 294, 299 (1991);
McKinney v. Anderson, 959 F.Zd 853, 854 (9th Cir. 1992). The requisite state of
mind Banschbach must show is deliberate indifference. Hudson v. McMillan, 503
U.S. 1, 5 (1992). Assuming that Banschbach’s medical needs were objectively
serious, Judge Johnston determined that, at most, Banschbach could show only a
“disagreement between himself and Dr. Kohut regarding what medications were
necessary to treat his medical issues.” (Doc. 87 at 17.) However, a “difference of
opinion between a physician and the prisoner-or between medical

professionals_concerning what medical care is appropriate does not amount to

 

l Although Banschbach alleged other claims against Dr. Kohut, those claims have either been
dismissed or recommended for summary judgment without specific objection. Consequently, the
Court focuses only on the subject of Banschbach’s objection,

_2_

deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012),
overruled on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir.
2014). A difference of opinion may rise to the level of deliberate indifference only
if the prisoner shows that the defendant’s chosen course of treatment was
medically unacceptable and in conscious disregard of an excessive risk to
plaintist health. Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
Banschbach did not make this showing and, consequently, Judge Johnston
determined that summary judgment was appropriate on Banschbach’s Eighth
Amendment claim.

In his objection, Banschbach claims that a “genuine issues exists as to
Kohut’s ability to be trustworthy in his assertions” to the Court. (Doc. 88 at 2.)
Banschbach relies on the fact that the Department of Corrections terminated Dr.
Kohut to support his assertion that the Court cannot trust any representation made
by Dr. Kohut, (Id.) However, Judge Johnston determined that “information
regarding Dr. Kohut’s termination” did not change his analysis. (Doc. 87 at 20.)
This is because Judge Johnston’s analysis turned on the fact that several other
doctors at the prison had treated Banschbach during the time frame in question and
had similarly determined not to prescribe him the painkiller he sought but to

prescribe him alternative medications (Doc. 87 at 16-17.) Banschbach cannot

_3_

establish an essential component of his claim-deliberate indiff`erence_without a
showing that Dr. Kohut’s decision not to prescribe him the painkiller he requested
was “medically unacceptable under the circumstances” and chosen “in conscious
disregard of an excessive risk to plaintiffs health.” Jackson, 90 F.3d at 332.
Banschbach’s objection fails to address this fatal deficiency in his case and is
overruled. Accordingly,

IT IS ORDERED that Judge Johnston’s Order and F indings and
Recommendations (Doc. 87) are ADOPTED IN FULL and Defendant’s Motion for
Summary Judgment (Doc. 67) is GRANTED.

IT IS FURTHER ORDERED that the Clerk of Court is directed to close the
case and enter judgment in favor of Defendant pursuant to Rule 58 of the F ederal
Rules of Civil Procedure.

IT IS FURTI-IER ORDERED that the Clerk of Court is directed to have the
docket reflect that the Court certifies, pursuant to Federal Rule of Appellate
Procedure 24(a)(3)(A), that any appeal of this decision would not be taken in good

faith and that no reasonable person could suppose an appeal would have merit.

DATED this 9rh day oprril, 2019.

affirm

Dana L. Christeiisen, Chieflbistrict Judge
United States District Court

